Citation Nr: 0119376	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  01-03 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to January 31, 1995, 
for a grant of service connection for residuals of 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty service from December 1978 to 
March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  On September 25,1987, the Board denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.

2.  Requests to reopen the claim of entitlement to service 
connection for a psychiatric disorder were received in April 
1990, April 1991, and January 1993; these claims were 
abandoned by the veteran.

3.  The RO, in an April 2000 rating decision, granted service 
connection for residuals of schizophrenia and assigned a 50 
percent disability evaluation effective January 31, 1995, the 
date of receipt by VA of the veteran's request to reopen his 
claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 31, 
1995, for the award of service connection for residuals of 
schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.158, 3.400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2000 rating decision, the RO granted service 
connection for residuals of schizophrenia, with a 50 percent 
rating effective January 31, 1995. The veteran has argued 
that the effective date for the grant of entitlement to 
service connection for his psychiatric disability should date 
back to 1980.  He contends that had medical professionals 
correctly diagnosed his condition at the time he originally 
filed his claim, he would have been granted service 
connection with an effective date earlier than 1995.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
the VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under  a law administered by 
VA.  In the instant case, the veteran has not identified any 
additional evidence which he has requested VA to assist him 
in obtaining, and the RO has provided the veteran with notice 
provisions applicable to the issue on appeal.  In short, the 
Board finds that the RO complied with any requirement which 
the VCAA might have imposed in this case, and the Board will 
proceed to decide the current appeal.  See Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation, based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The effective date of a grant of service connection based on 
new and material evidence received after final disallowance 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C. 1805 based on such evidence shall commence not 
earlier than the date of filing the new claim.  38 C.F.R. § 
3.158(a).

The veteran was originally denied service connection for a 
psychiatric disorder in a December 1985 RO decision.  The 
veteran appealed that decision to the Board, and in a 
September 1987 decision the Board denied the veteran service 
connection for a psychiatric disorder.

In April 1990 the veteran attempted to reopen his claim of 
service connection for a psychiatric disorder.  In 
correspondence dated in May 1990 VA informed the veteran that 
he had to submit new and material evidence to reopen his 
claim.  No response was received from the veteran.

In April 1991 the veteran attempted once again to reopen his 
claim of service connection for a psychiatric disorder.  In 
correspondence dated in July 1991 VA informed the veteran 
that he had to submit new and material evidence to reopen his 
claim.  The veteran did not respond.

VA received a new claim of service connection for a 
psychiatric disorder, athlete's foot, and a spinal condition 
in January 1993.  In correspondence dated January 22, 1993, 
the veteran was requested to complete a VA Form 21-4142 in an 
attempt to request treatment records relating to the 
veteran's psychiatric problems.  There is no indication that 
the veteran ever submitted the requested VA Form 21-4142.

In January 1995 the veteran reopened his service connection 
claim and was granted service connection for residuals of 
schizophrenia an April 2000 rating decision, effective 
January 31, 1995.

After receiving the veteran's April 1990 and April 1991 
service connection claims and reviewing the evidence, VA sent 
letters to the veteran requesting additional evidence to show 
that his psychiatric disorder was incurred in or aggravated 
by service.  VA did not receive any such evidence from the 
veteran within one year of the letters.  Therefore, the April 
1990 and April 1991 claims were abandoned.  See 38 C.F.R. 
§ 3.158 (after the expiration of 1 year, further action will 
not be taken unless a new claim is received).  Similarly, in 
failing to provide the requested VA Form 21-4142, the veteran 
also abandoned his January 1993 claim.

In the April 2000 rating decision, the RO granted service 
connection for residuals of schizophrenia with a 50 percent 
rating, effective January 31, 1995.  The Board finds that 
this effective date is consistent with the regulations.  
38 C.F.R. § 3.158 states that should the right to benefits be 
finally established, pension, compensation, dependency and 
indemnity compensation, or monetary allowance under the 
provisions of 38 U.S.C. 1805 based on such evidence "shall 
commence not earlier than the date of filing the new claim."  
38 C.F.R. § 3.158(a).  Therefore, the January 31, 1995 date, 
which was the date of the filing of the new claim, is the 
proper effective date for the veteran's service connection 
for residuals of schizophrenia.

The Board acknowledges the veteran's argument that he should 
be granted an earlier effective date for service connection 
for schizophrenia due to examiners that purportedly 
"misdiagnosed" his psychiatric disorder.  Service 
connection has been granted for residuals of schizophrenia, a 
recognition that the psychiatric difficulties that he 
experiences are indeed directly related to his military 
service.  However, applicable regulations provide (38 C.F.R. 
§ 3.400(r) and 38 C.F.R. § 3.158(a)) that the effective date 
of a grant of service connection, when there has been a prior 
final denial of the claim or an abandoned claim, is the date 
of receipt of the reopened claim, or the date entitlement 
arose, whichever is later.  Therefore, there is no basis in 
the law that would permit an effective date for the award of 
service connection for residuals of schizophrenia earlier 
than the date assigned by the RO, or, January 31, 1995.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of entitlement 
under the law.  The veteran has not cited any legal 
authority, statute, regulation or Court case which would 
permit making the effective date of the grant of service 
connection for residuals of schizophrenia earlier than 
January 31, 1995.


ORDER

Entitlement to an effective date prior to January 31, 1995, 
for a grant of service connection for residuals of 
schizophrenia is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

